Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of an imprint apparatus comprising a mold measurement unit, a light modulation element, an irradiation light measurement unit, a control unit configured to control the position of the irradiation light based on measurements, and an element driving mechanism configured to move a position of the light modulation element, wherein the control unit controls the element driving mechanism to move the position of the light modulation element with respect to the light source to control the position of the irradiation light.

The closest prior art is Yagashi (US-20170307367), which teaches an imprint apparatus comprising a mold measurement unit, a light modulation element, an irradiation light measurement unit, and a control unit configured to control the position of the irradiation light based on measurements. However, Yagashi does not teach an element driving mechanism configured to move a position of the light modulation element, wherein the control unit controls the element driving mechanism to move the position of the light modulation element with respect to the light source to control the position of the irradiation light, as is shown by the applicant arguments/remarks filed 04/29/2022 on pages 5-6.

While one of ordinary skill in the art could attempt to modify Yagashi using other art, there is no proper combination or teaching to be made in the art that could be used in accordance with Yagashi to reach the claimed invention. Because there is no better teaching in the art, the invention is allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748